                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION


CAROLYN RADDACH,

               Plaintiff,

               v.                                           Case No. 4:16-cv-74-JVB-PRC

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

               Defendant.

                                    OPINION AND ORDER

       Plaintiff Carolyn Raddach seeks judicial review of the Social Security Commissioner’s

decision denying her disability benefits and asks this Court to remand the case. For the reasons

below, this Court affirms the ALJ’s decision.



A.     Overview of the Case

       Plaintiff alleges that she became disabled on November 26, 2012. (R. at 41.) Claimant

meets insurance requirements through December 31, 2017. (R. at 149.) Before filing for

disability, Plaintiff performed work involving data entry and customer service in 2011 and 2012.

(R. at 40.) Ms. Ruddach claims she became disabled due to a combination of chronic headaches

and back, neck, shoulder, and hip pain. (R. at 44.) The Administrative Law Judge (“ALJ”) found

that Ms. Ruddach was unable to perform her past relevant work (R. at 20.), but that a number of

jobs existed in the national and local economy which she could perform. (R. at 21.) As a result,

the ALJ denied her disability benefit request on April 29, 2015. (R. at 22.)




                                                 1
B.     Standard of Review

       This Court has authority to review the Commissioner’s decision under 42 U.S.C.

§ 405(g). The Court will ensure that the ALJ built an “accurate and logical bridge” from

evidence to conclusion. Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014). This requires the

ALJ to “confront the [plaintiff’s] evidence” and “explain why it was rejected.” Thomas v. Colvin,

826 F.3d 953, 961 (7th Cir. 2016). The Court will uphold decisions that apply the correct legal

standard and are supported by substantial evidence. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d

345, 351 (7th Cir. 2005). Evidence is substantial if “a reasonable mind might accept [it] as

adequate to support [the ALJ’s] conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).



C.     Disability Standard

       To determine eligibility for disability benefits under the Social Security Act, the ALJ will

perform a five-step inquiry:

       “(1) whether the claimant is currently employed; (2) whether the claimant has a
       severe impairment; (3) whether the claimant’s impairment is one that the
       Commissioner considers conclusively disabling; (4) if the claimant does not have
       a conclusively disabling impairment, whether he can perform his past relevant
       work; and (5) whether the claimant is capable of performing any work in the
       national economy.”

Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012).

       The burden of proof resides with the claimant for the first four steps, shifting to the

Commissioner for determination of disability at step five. Clifford v. Apfel, 227 F.3d 863, 868

(7th Cir. 2000).




                                                 2
D.      Analysis

        Plaintiff argues that the ALJ committed three reversible errors: (1) the ALJ did not

appropriately address her limitations of concentration, persistence, and pace (Pl.’s Br. at 9); (2)

the ALJ failed to consider her impairments collectively (Pl. Br. at 10); (3) the ALJ did not

sufficiently consider the her self-reported symptoms in evaluating the intensity, persistence, and

limiting effects of those symptoms (Pl.’s Br. at 16).



     (1) Concentration, persistence, and pace

        Plaintiff asserts that the ALJ erred by improperly addressing Ms. Ruddach’s limitations

of concentration, persistence, and pace. (Pl’s Br. at 9.) Where an ALJ does not adequately

capture the Plaintiff’s restrictions on concentration, persistence, and pace, the ALJ’s decision

will be subject to remand. Yurt v. Colvin, 758 F.3d 850, 858-59 (7th Cir. 2011) (emphasizing that

all of Plaintiff’s restrictions must be present in the hypothetical to the vocational expert). Here,

the ALJ posed a hypothetical to the vocational expert that was based on simple, routine tasks,

simple work-related decisions, and a low-stress environment. (Pl.’s Br. at 6.) According to

Plaintiff, when the ALJ limited his hypothetical question to only simple routine labor, the ALJ

fails to accommodate plaintiff’s limitations on concentration, persistence and pace. Plaintiff

relies on Ingle v. Colvin, 2016 WL 270006*9 (S.D. Ill., Jan. 22, 2016) in support. In fact, where

such limitation is the only restriction made, it is insufficient to capture the limitations of

concentration, persistence, and pace experienced by Plaintiff. Id. at 8. In the instant case,

however, this was not the only restriction the ALJ gave. (R. at 20.) Rather, the ALJ further

restricted Plaintiff to a low-stress work environment. Id.

        In Moreno v. Berryhill, 882 F.3d 722 (7th Cir. 2018), the Court of Appeals for the



                                                   3
Seventh Circuit held that an ALJ does not need to reference Plaintiff’s limitations with the

specific terms “concentration, persistence and pace.” 882 F.3d at 730. Instead, the ALJ may use

alternative phrasing where that alternative phrasing excludes the tasks that Plaintiff would not be

able to perform. Id. The question then is whether the ALJ’s alternative phrasing to the vocational

expert sufficiently captured Plaintiff’s limitations of concentration, persistence, and pace. If the

alternative phrasing excludes those tasks that a person with the Plaintiff’s limitations would be

incapable of performing, then the ALJ’s alternative phrasing is permissible. Here, the ALJ also

limited the Plaintiff to a low-stress environment, which, in conjunction with limiting her to

simple, routine tasks, sufficiently addresses the Plaintiff’s limitation on concentration.

       Where there are no significant restrictions on persistence and pace in the consultative

examiner’s opinion, then an alternative phrasing which only addresses limitations of

concentration is permissible. Moreno, 882 F.3d at 730 (permitting an ALJ to omit the express

terms of “concentration, persistence and pace” where it is manifest that an alternative phrasing

also encompasses the Plaintiff’s limitations). Here, none of the phrasing used by the ALJ

addresses limitations on persistence and pace. Yet, there was no evidence in the consultative

examiner’s record that plaintiff is limited in persistence or pace. (R. at 84.) Instead, the

consultative examiner found no significant limitations on the frequency or duration of the

Plaintiff’s ability to stand, sit, lift objects up to twenty-five pounds, or even to climb ladders,

kneel, or crawl frequently. Id. Because no significant restrictions on persistence and pace are in

evidence, the ALJ’s phrasing which properly encompasses Plaintiff’s limitations on

concentration is permissible.



    (2) Consideration of impairments collectively



                                                   4
         Plaintiff argues that the ALJ failed to consider Ms. Ruddach’s impairments collectively.

The record reflects otherwise. The ALJ mentions, for example, the “claimant’s obesity in

combination with the Plaintiff’s other physical impairments.” (R. at 18.) The ALJ further

analyzed the Plaintiff’s headaches in combination with the mental impairments indicated by her

GAF score and indicated that this was a factor in the limitations presented to the vocational

expert. (R. at 20.) Taken collectively, there is sufficient evidence in the record that the ALJ has

properly considered the combined effects of the Plaintiff’s ailments.



   (3) Evaluation of self-reported symptoms

         Plaintiff further argues that the ALJ did not consider her testimony of how her symptoms

affect her daily life, nor did the ALJ sufficiently consider her medications in determining her

disability status. The ALJ, however, specifically addressed the Plaintiff’s statement that she

experienced disabling body pain, finding it not credible on the basis of the available evidence.

(R. at 16.) In addition, the ALJ considered the Plaintiff’s daily living, citing her ability to

prepare meals, perform household chores, drive, shop, and manage finances, concluding that the

Plaintiff has only mild limitations in her daily living. (R. at 14.) Finally, the ALJ also referenced

the Plaintiff’s statements that she talks on the phone, has no issues getting along with others, and

shops, as evidence that she was capable of social functioning with only mild difficulties. (R. at

14-15.) The ALJ has sufficiently weighed and evaluated Plaintiff’s self-reported symptoms. SSR

16-3p.

         Finally, Plaintiff argues that the ALJ did not consider her medications and improperly

stated that the medications appeared to be effective. (Pl.’s Br. at 17.) Plaintiff argues that there is

no support in the record that Dr. Robbins found her medications to be effective. However, Dr.



                                                   5
Robbins stated that Ms. Ruddach felt she had been doing well since her last visit and cited that

she was sleeping better. (R. at 333.) This finding by Dr. Robbins supports the ALJ’s finding that

the Plaintiff’s medications appeared to be effective. Further, the ALJ specifically mentioned that

Ms. Ruddach had reported her medication helped her depression. (R. at 19.) As a result, the

record does not show that Plaintiff’s medications were improperly considered by the ALJ.



E.     Conclusion

       The ALJ properly accounted for the Plaintiff’s limitations of concentration, persistence,

and pace; considered the Plaintiff’s symptoms collectively; and accorded due consideration to

the Plaintiff’s self-reported evaluation of the intensity, persistence, and limiting effects of their

symptoms. For these reasons, the Court affirms the ALJ’s decision.



        SO ORDERED on March 29, 2019.



                                                S/ Joseph S. Van Bokkelen
                                               JOSEPH S. VAN BOKKELEN
                                               UNITED STATES DISTRICT JUDGE




                                                   6
